DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 01/13/2021. In virtue of this communication, claims 1 – 10 are pending in this application.

Drawings
The drawings are objected to because the letters in Fig. 1, 2, 4 and 5 are too small.  
As stated in 37 C.F.R. 1.84(p)(3), “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: par. 012 states “anc communication platform”; it looks like it should state “and communication platform”.  
Appropriate correction is required.
Further, paragraph 019 states:
“A further technical solution of the present disclosure is as below. The energy state of the wireless device is classified into a scarcity state, a medium state, and a sufficiency state, respectively corresponding to B(t)<Ed, B(t)≤Ed<(1+T-t)Ed, and B(t)≥(1+T-t)Ed.”
As may be seen, with respect to the first two states, if B(t) is less than Ed, it appears to belong to both a scarcity and a medium states simultaneously. Indeed, with respect to the second state, it requires B(t) to be less than or equal to Ed. Consider the following example. Assume that Ed is 4. Therefore, B(t) having such values as 1, 2, 3 would belong to scarcity state and medium state simultaneously. Thus, the specification does not provide clear explanation on how to classify B(t).
The same argument applies to similar expressions in paragraph 056.
As stated in 35 U.S.C. 112 (a), The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Therefore, the specification does not appear to meet the above requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites:
“The optimization method according to claim 2, wherein the energy state B(t) of the wireless device is classified into a first scarcity state, a first medium state, and a first sufficiency state, respectively, the first scarcity state correspond to B(t)<Ed, the first medium state corresponds to B(t)≤Ed<(1+T-t)Ed…”

As was explained above with respect to the specification, if B(t) is less than Ed, it appears to belong to both a first scarcity and a first medium states simultaneously. Indeed, with respect to the first medium state, it requires B(t) to be less than or equal to Ed. Consider the following example. Assume that Ed is 4. Therefore, B(t) having such values as 1, 2, 3 would belong to the first scarcity state and the first medium state simultaneously. Thus, the claim does not provide clear explanation on how to classify B(t) and thus fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The specification does not remedy this shortcoming.

Claim 4 recites:
“when Er(t)<Pf or Er(t)≥2Pf, the UAV keeps silence in subsequent time slots; and when Er(t)≥(1+T-t)Pf, a current electric quantity of the UAV is enough to support information transmission in all current and future time slots, and the UAV does not need to determine to keep silence.”

As may be seen, the range of values for Er(t) meeting the expression Er(t)≥2Pf may overlap with the range of values for Er(t) meeting the expression Er(t)≥(1+T-t)Pf, thus resulting in two mutually exclusive outcomes: keep silence or does not keep silence. In other words, for exactly same Er(t) the limitations of claim state that the results should be to keep silence or not to keep silence. Thus, the claim does not provide clear explanation on the course of action for every specific Er(t) and thus fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The specification does not remedy this shortcoming.

Claim 3 includes the following fixed or variable values Ed, T and t without being properly defined. Therefore, claim 3 is indefinite. Each claim has to provide proper definition of each variable or fixed value introduced for the first time in the claim as to not leave it to interpretation.
Claim 4 includes the following fixed or variable values Er(t) and Pf without being properly defined. Therefore, claim 4 is indefinite.
Claim 6 includes the following fixed or variable value at without being properly defined. Therefore, claim 6 is indefinite.
Claim 9 includes the following fixed or variable value n without being properly defined. Therefore, claim 9 is indefinite.

Claims 4 – 10 are also rejected as being dependent from the rejected base claim(s).

Since proper classification into different states appears to be important for the functioning of the method, and claim 3 is not clear on how to perform the classification of the energy state, there exists a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 3. It would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Similarly, claim 4 does not provide clear explanation on the course of action for every specific Er(t) thus resulting in a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 4. It would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Therefore, claims 3 and 4 and their dependent claims 5 – 10 are not treated on the merit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over CN104201794 (Xu) (of record, references are given according to English translation).
Regarding claim 1, Xu teaches “An optimization method for unmanned aerial vehicle (UAV)-based wireless information (paragraph 0202: The smartphone 1420 detects that the charging efficiency is lower than its preset threshold of 50%, so it sends a relay request to a drone 1440. The transmission of the relay request to the drone 1440 represents wireless transmission of “information” such that the wireless device informs the drone that it needs recharging) and energy transmission (paragraph 0202: transmission of energy from the drone to the wireless device 1420), comprising steps of:
S1: reporting, by a wireless device, an energy state B(t) of the wireless device to a UAV (paragraph 0202: The smartphone 1420 detects that the charging efficiency is lower than its preset threshold of 50%, so it sends a relay request to a drone 1440. In other words, the wireless device reports its broadly claimed “energy state” (in the form of charging efficiency) to the drone. The claimed “energy state” may also be mapped specifically to the request itself as stating in general that the wireless device needs recharging);
S2: detecting, by the UAV, a channel state γ(t) between the UAV and the wireless device (paragraph 0202: detection by the drone the overall transmission efficiency η′ of the transmission link which represents the state of the channel between the drone and the wireless device. Indeed, the channel state is good when the efficiency is high and the channel state is poor when the efficiency is low); and
S3: selecting, by the UAV, an optimal action…” “…according to an electric quantity of the UAV, an electric quantity of the wireless device, and the channel state (paragraph 0202: if the efficiency is lower than 50%, the UAV 1440 adjusts its position until the transmission efficiency is not less than 50% at a certain target position, and then the UAV stays at the target position to assist the smartphone 1420 to be fully charged. Adjusting position to the certain target position represents selection by the drone “an optimal action”. And this is according to broadly claimed “an electric quantity of the UAV” which can be anything even remotely related to electricity within the drone. For example, this may be mapped to the charge level of the battery within the drone. Adjusting position to the certain target position may be done only when there is sufficient charge level of the drone battery, otherwise the drone would simply fall of the sky or automatically determine to recharge itself and return to base for recharging. Alternatively, this may be mapped to a specific value of the electric signal within the drone circuitry controlling the movement of the drone. Indeed, to move in certain direction toward the certain target position requires certain control signals to be issued by the microcontroller within the drone which can represent “an electric quantity of the UAV”. Further, moving to the certain target position is also according to broadly claimed “an electric quantity of the wireless device”, which may simply be mapped to the battery of the wireless device not being fully charged. Indeed, the reason for the drone to move to the certain target position to optimize charging efficiency is to charge the battery of the wireless device, thus according to “an electric quantity of the wireless device”. Still further, moving to the certain target position is also according to “the channel state”, since this movement is done only after determination that the efficiency of the power transmission, representing “the channel state”, is below the required.).”
Xu does not disclose that moving to the certain target position (“an optimal action”) is “based on an estimated revenue maximization”. However, the claim does not positively require a step of actual estimation of “revenue”, just to have it maximized. Therefore, any step that would possibly maximize the revenue, regardless of whether the revenue is estimated or not, would meet the claim limitation.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that performing the “optimal action” in the form of moving to a position in which the charging efficiency is no less than 50%, as disclosed in paragraph 0202, would have reduced unnecessary additional losses in the power transmission (which would otherwise be present if the charging efficiency is lower), which inherently maximizes any “estimated revenue” in those systems that charge fee, since the same amount of power may be used to recharge more devices while using higher charging efficiency and thus generate more fees from more devices. In other words, selecting a certain target position by the drone is based on the goal to improve transmission efficiency and thus reduce transmission losses, which inherently maximizes any “estimated revenue”, whether explicitly calculated or not.

Regarding claim 2, Xu teaches “wherein an action space comprises a silence state (paragraph 0202: Wherein, the drone 1440 can stay near the smart antenna array 1410 to charge itself in advance in a nonmission state.), and a state for charging the wireless device (paragraph 0202: UAV stays at the target position to assist the smartphone 1420 to be fully charged.) or a state for transmitting information to the wireless device (Since the limitation of the claim is written in the alternative form (“A or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case limitation “A” is met.).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: patent literature shown in PTO-892 disclose various aspects of wireless charging, with or without utilizing UAVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648